Voluntariness of Renunciations of Citizenship
                       Under 8 U.S.C. § 1481(a)(6)

A renunciation o f citizenship w ould likely not be held involuntary by a court solely because it
   was undertaken as part of an agreem ent whereby federal prosecutors agreed not to proceed
   with denaturalization and deportation proceedings if the subjects of the investigation agreed
  to renounce their U.S. citizenship. In the analogous context of plea bargaining in criminal
  cases, courts have consistently held that the threat of greater punishment by prosecutors does
   not by itself deprive the defendant o f the ability to voluntarily choose to plea bargain, absent
   other indicia o f improper coercion. In the absence of facts indicating further government
  coercion, a court would likely look to principles applicable to the determination of voluntariness
   in crim inal plea bargains and conclude that renunciation o f citizenship pursuant to the
   agreem ents at issue did not violate the constitutional requirement of voluntariness per se.

                                                                                        September 27, 1984

              M   em orandum          O   p in io n f o r t h e   A c t in g L e g a l A d v is o r
                                          D   epa rtm en t o f      Sta te


   This responds to your request for our opinion whether renunciations of
United States citizenship under 8 U.S.C. § 1481(a)(6)1 by two naturalized
United States citizens who are alleged to have been involved in Nazi persecu­
tion are voluntary. These individuals, Mr. A and Mr. B, have formally re­
nounced their United States citizenship pursuant to agreements negotiated with
the Office of Special Investigations of the Department of Justice (OSI), whose
mission is to identify, denaturalize, and deport persons who entered the United
States subsequent to World War II and who obtained United States citizenship
by concealing their involvement in Nazi persecution. Under those agreements,
OSI agreed not to institute denaturalization and deportation proceedings if
those individuals left the United States and formally renounced their citizenship.2
   1Section 1481(a)(6) provides in part th at a national o f the United States may file a “formal renunciation of
nationality before a diplom atic or co n su lar officer o f the U nited States in a foreign state, in such form as may
be prescribed by the Secretary of State.”
   2 Y our m em orandum also mentioned a third individual, Mr. C, w ho form ally renounced his U nited States
citizen sh ip after O SI instituted denaturalization proceedings. His renunciation does not present the same
underlying issue that is common to th e renunciations by M r. A and M r. B, because OSI did not negotiate or
e n te r into any agreem ent in connection Mr. C ’s departure from the United States and his subsequent
renunciation o f citizenship. You have sin ce informed us th at the denaturalization proceedings against M r C
have been d ism issed, and that OSI m ad e representations to the court in connection w ith that dism issal, with
your agreem ent, that Mr. C ’s renunciation was considered to be voluntary. We therefore do not address Mr.
C ’s case here.

                                                        220
   You are concerned that the formal renunciations of citizenship made by Mr.
A and Mr. B may not meet the constitutional requirement that expatriation be a
voluntary act,3 because of the direct and substantial involvement of the United
States Government in encouraging and facilitating the renunciations. Accord­
ingly, you have asked this Office to review the background of these cases and
to advise you whether the renunciations would be considered voluntary under
applicable law. We understand that OSI and the Criminal Division of this
Department have agreed to our consideration of these cases.
   We believe it would be inappropriate, and indeed impossible, for this Office
to provide you with a definitive answer as to whether these particular renuncia­
tions were in fa ct voluntary. We obviously cannot undertake any independent
investigation of the underlying facts, and are not competent to resolve any
factual disputes or contradictions that could conceivably arise in the course of
such an investigation. Accordingly, our advice here focuses on the underlying
legal standards and precedents that we believe should be applied to determine
whether these renunciations were voluntary, and how we believe a court would
apply those standards, based on the facts presented to us.
   The question we address is whether, under applicable precedent, a court
would find that the renunciations of citizenship pursuant to agreements with
United States prosecutors are voluntary, in light of the influence brought to
bear upon those individuals by the United States Government and the arguably
coercive effect of the threatened denaturalization and deportation proceedings.
For the reasons set forth below, we believe that a court would not conclude that
a formal renunciation of citizenship is involuntary solely because it was under­
taken pursuant to such an agreement. We do not believe that the involvement of
United States prosecutors in influencing and facilitating such decisions neces­
sarily amounts to duress or coercion that would vitiate the voluntariness of the
choice faced by those individuals, i.e., whether to renounce citizenship or to
face the denaturalization and deportation proceedings. In reaching this conclu­
sion, we find highly relevant judicial consideration in the criminal context of
similar voluntariness questions raised by plea bargaining. The analogy is not
exact, but we believe it is apt, and the reasoning used by the courts in evaluat­
ing the voluntariness of plea bargains is quite similar to that used in determin­
ing the voluntariness of expatriating acts under 8 U.S.C. § 1481.
   We believe that circumstances could arise in which a renunciation of citizen­
ship pursuant to an agreement by the United States Government not to institute
denaturalization and deportation proceedings could be considered involuntary
by the courts. If, for example, the prosecutors used threats of physical or mental
intimidation, materially misrepresented the basis for and consequences of the
agreement, withheld material evidence, or refused to allow the individual the
assistance of counsel in meetings with prosecutors, the resulting renunciation
of citizenship might well be considered by the courts to be involuntary. Simi­
larly, if the individual was not competent to understand the terms of the

 3 See Afroyim v. Rusk. 387 U.S. 253 <1967); Perkins v. Elg. 307 U S. 325 (1939).

                                                  221
agreement and the consequences of his actions, or was not informed of the
nature of the charges against him and of the consequences of his actions, his
renunciation could well be considered to be involuntary. As far as we are
aware, the Mr. A and Mr. B cases present none of these particular circumstances,
and therefore we believe a court would find the renunciations to be voluntary.
                                                            I.

   OSI was created by Attorney General Civiletti in 1979 to consolidate en­
forcement of immigration statutes and policy against suspected Nazi persecu­
tors.4 The usual practice of OSI has been to institute denaturalization proceed­
ings under 8 U.S.C. § 1451(a)5 if an investigation reveals that a Nazi persecutor
obtained United States citizenship fraudulently or illegally, and then to insti­
tute deportation proceedings under 8 U.S.C. § 1251(a)(19) upon successful
completion of denaturalization proceedings.6 This process inevitably takes
substantial time, effort, and resources, and its success depends in general on
finding another country that is willing to accept the deported individual.7

    4 T he A ttorney G eneral assigned to O SI “the prim ary responsibility for detecting, investigating, and, where
appropriate, taking legal action to deport, denaturalize, o r prosecute any individual who was admitted as an
alien into o r becam e a naturalized citizen o f the U nited States and who had assisted the Nazis by persecuting
any person because o f race, religion, n ational origin, or political opinion.” See O rder o f the A ttorney G eneral,
T ran sfer o f Functions o f the Special L itigation U nit W ithin th e Im m igration and N aturalization Service o f the
D epartm ent o f Justice to the Criminal D ivision o f the D epartm ent o f Justice, No. 851-79 (Sept. 4, 1979).
    5 U nder 8 U .S.C . § 1451(a), a certificate o f naturalization m ay be cancelled if it was “illegally procured or
. . . procured by concealm ent o f a m aterial fact o r by w illful m isrepresentation." Cases against alleged Nazi
persecutors have been b rought both on th e basis that citizenship was procured “illegally,” see Fedorenko v.
United States, 449 U.S. 490 (1981), and o n the basis that the individual m ade material m isrepresentations or
concealed facts about his association a n d involvem ent w ith N azi activities, see, e.g., Artukovic v. INS , 693
F.2d 894 (9th C ir. 1982); United States v. Ryan, 360 F. Supp. 265 (E.D .N.Y . 1973). In denaturalization cases
the governm ent bears the burden of p ro o f to establish by “c le a r and convincing” evidence that “citizenship
w as not conferred in accordance with stric t legal requirem ents." Schneiderman v. United States, 320 U.S.
 118, 123 (1943).
   6 T h at section, added by Pub. L. N o. 9 5 -5 4 9 , § 103, 92 Stat. 2065, 2065-66 (1978), authorizes the
deportation o f any alien who,
         during the period beginning on M arch 23, 1933, and ending on M ay 8, 1945, under the direction
         o f, or in association w ith —
                 (A ) the N azi government in G erm any,
                 (B ) any governm ent in any a re a occupied by the m ilitary forces o f the Nazi governm ent of
               G erm any,
                 (C ) any g overnm ent established with the assistance or cooperation o f the Nazi government
              o f G erm any, o r
                 (D ) any governm ent which w as an ally o f the N azi governm ent o f Germany,
         ordered, incited, assisted, or otherw ise participated in the persecution o f any person because of
         race, religion, national origin, or p o litical opinion.
8 U .S.C . § 1251(a)(19).
   7 U nder 8 U .S.C . § 1253, “ [t]he deportation o f an alien in the United States . . . shall be directed by the
A ttorney G eneral to a country promptly designated by the alien if that country is willing to accept him into its
territory.*’ If the designated country does not agree to accept the individual into its territory, deportation o f
the alien “shall be d irected to any country o f which such alien is a subject, national, or citizen if such country
is w illin g to accep t him into its territory.” Only if that governm ent also fails to advise the Attorney General
o r the alien w h eth er it w ill accept the alien (or advises th at it will not), m ay the Attorney G eneral exercise
discretio n to d ep o rt the alien elsewhere, in accordance with a specified list o f countries (country from which
alien entered the U nited States, country in which he was b o m , any country in which he resided prior to
e n terin g the country from w hich he entered the U nited States, etc.). Id. § 1253(a).

                                                          222
   OSI has informed us that, in accordance with its standard practice, it con­
ducted investigations of Mr. A and Mr. B that included questioning of those
individuals under oath by OSI attorneys. After OSI completed its investiga­
tions, it contacted lawyers for Mr. A and Mr. B and advised them that their
respective clients were serious targets for denaturalization and deportation
because of their wartime activities on behalf of the Nazi regime. According to
OSI, after reviewing the evidence against their clients the lawyers for those
individuals asked OSI how potential litigation could be avoided. They were
advised that OSI would refrain from litigating only if it could secure all the
relief to which it would be entitled through denaturalization and deportation
proceedings.
   After further discussions between OSI and counsel for Mr. A and Mr. B,
separate agreements were reached and executed by Mr. A and by Mr. B. Each
agreement was also executed by their respective counsel, and by representa­
tives of OSI and the Criminal Division.
   The two agreements differ slightly in their terms, but their essential elements
are the same. In the agreements, Mr. A and Mr. B recited that they are familiar
with the allegations made against them by OSI, that they are subject to denatu­
ralization and deportation, and that they were involved in Nazi activities. Both
agreed permanently to depart the United States, and to renounce formally their
United States citizenship before an appropriate United States official abroad.
They further consented to the entry of orders of denaturalization and deporta­
tion if they failed to comply with the terms of the agreement, and waived any
right to apply for discretionary relief, appeal, or any other procedure that would
have the effect of reviewing or contesting either the agreement itself or any
order of denaturalization or deportation entered pursuant to the agreement.
Each agreement recites expressly that it is entered into “freely and voluntarily
upon consultation with counsel,” that the agreement had been personally
reviewed and discussed with counsel, and that the signatory is not, and has not
been, “under duress or compulsion of any kind.” OSI has informed us that both
Mr. A and Mr. B acknowledged in the presence of OSI representatives that they
understood the terms of the agreements and the consequences of their actions.
   For its part, OSI agreed not to commence any litigation seeking denaturaliza­
tion or deportation against Mr. A and Mr. B and, in accordance with its existing
policy, not to commence litigation seeking the revocation of United States
citizenship of any family member whose citizenship was derived from the
subject. The agreements further recite that “[t]he United States recognizes that”
if the subject complies fully with the terms of the agreement, “there is no basis
under U.S. law for limiting in any way [the] receipt of Social Security benefits.”8
  8 The agreem ent reached with Mr. A recites only that there would be “no basis” for lim iting receipt of
Social Security benefits; the agreem ent reached w ith Mr. B recites that there w ould be no basis for limiting
the receipt o f “federal retirem ent, health care, and/or Social Security benefits.” We do not read these
provisions o f the agreem ents to constitute a representation by OSI, on behalf o f the United States G overn­
ment, that no proceedings w ould be instituted against Mr. A and Mr. B to lim it the receipt o f such benefits. In
fact, we would have some question about O SI’s authority to m ake such prom ises. W e interpret the provision
                                                   Continued

                                                     223
   In accordance with these agreements, Mr. A and Mr. B have executed formal
oaths of renunciation, coincidentally both before United States consular offic­
ers in the Federal Republic o f Germany. In both cases, they were counseled by
those officers as to the seriousness and significance of a renunciation of
citizenship, and were given the opportunity to reconsider their decisions, as
required by applicable State Department procedures.9 Each also executed a
“Statement of Understanding,” reciting that he was exercising his rights of
renunciation voluntarily.10 In addition, Mr. B submitted a separate written
“Declaration” stating that he was renouncing pursuant to an agreement with OSI.
   In each case, the responsible consular officer raised questions with the State
Department as to whether the renunciations may be considered voluntary,
although they understood that under State Department regulations they were
required to allow Mr. A and Mr. B to execute the oaths of renunciation. See
supra note 9. The consular officer who accepted Mr. A’s renunciation reported
that Mr. A informed him he was renouncing his citizenship because of the
agreement with OSI, and that Mr. A offered a statement that “[b]ecause I did
not fully disclose the circumstances of my previous activities that would have
affected my naturalization, I signed an agreement to avoid a hearing and

   8 (. . . continued)
rather to reflect O S I’s understanding that under applicable federal law s and regulations a renunciation of
citizen sh ip w ould not affect entitlem ent to receipt o f federal benefits accrued prior to that renunciation. We
express no view as to the correctness o f that legal conclusion.
   9 T he State D ep artm en t’s Foreign A ffairs M anual (FAM ) sets forth the following procedure for acceptance
o f form al oaths o f renunciation:
         A fter the o fficer has verified th a t a would-be renunciant does possess the United States national­
         ity w hich he seeks to surrender, he shall have the w ould-be renunciant read or have read to him,
         in the language he understands b est and in the presence o f the consular officer and tw o w itnesses
         thoroughly conversant in that language, the Statem ent o f U nderstanding set forth [elsewhere in
         the FA M ]. T he consular officer, in the presence o f the w itnesses, should explain in detail all of
         the consequences flowing from the intended renunciation. This m ust be done in every case.
      The w ould-be renunciant should execute and sign the Statem ent in duplicate, under oath, in the
      language he understands best in the presence o f the consular officer and two witnesses.
                                                 *        *        *

        In every case, the officer should suggest to the person that he defer the act o f renunciation for a
        period to perm it further reflection on the gravity and consequence o f his contem plated a c t . . . . In
        no case, how ever, shall a U nited States citizen be denied the right to take the oath o f renuncia­
        tion.
8 FAM 225.6(g) & (h).
   10 For reasons that are not explained in the m aterial w e have been provided, the form o f the statem ent of
understanding and the oath of renunciation executed by M r. A differs som ew hat from the form s executed by
M r. B. The oath o f renunciation executed by Mr. A recites that “ I hereby absolutely and entirely renounce my
U nited States nationality together w ith all rights and privileges and all duties o f allegiance and fidelity
therefore p ertaining,” and the statem ent o f understanding recites his understanding that “I have a right to
renounce my U nited States citizenship and 1 have decided voluntarily to exercise that right . . . The
extrem ely serious nature o f my contem plated act o f renunciation has been fully explained to me . . and I
fully understand the consequences o f m y intended action.” The oath executed by Mr. B states that “ I hereby
absolutely and entirely, without m ental reservation, coercion or duress renounce my U nited States nationality
to g eth er w ith all rights and privileges and all duties o f allegiance and fidelity thereunto pertaining.” His
statem ent o f understanding recites th a t “I am exercising my right o f renunciation freely and voluntarily
w ithout any force, com pulsion, or un d er influence placed upon me by any person . . . The extrem ely serious
and irrevocable nature o f the act o f renunciation has been explained to me . . . and I fully understand its
co n seq u en ces.”

                                                       224
possible deportation, and I voluntarily renounced U.S. citizenship.” Because of
these statements, the consular officer declined to make a specific recommenda­
tion to the State Department concerning voluntariness, and left for “Depart­
mental determination whether in view of this agreement Mr. A’s renunciation
should be considered voluntary.” The consular officer who accepted Mr. B’s
renunciation was also unwilling to attest to its voluntariness, in light of a
written statement filed by Mr. B stating that he was renouncing pursuant to an
agreement with OSI, and oral statements made by Mr. B that he had “no
choice” but to renounce in the face of threatened legal proceedings.
   The execution of the oath of renunciation does not end the State Department’s
administrative role in renunciations of citizenship. Under current regulations,
the consular officer must prepare a certificate of loss of nationality and submit
it to the State Department for review and approval. 22 C.F.R. § 50.50, 8 FAM
224.1. That certificate must be approved and returned to the consular official
for submission to the individual. 8 FAM 224.9. We understand that in most
cases involving formal renunciations of citizenship the State Department rou­
tinely approves the certificate of loss of nationality. The State Department has
informed us orally, however, that it interprets its responsibility under 8 U.S.C.
§ 1481 to encompass discretion to determine whether a particular renunciation
meets the requirements of the statute and of the Constitution when information
available to the Department suggests that the renunciation may be defective.11
    Neither Mr. A nor Mr. B has indicated to the State Department that he will
challenge the loss of his citizenship, although such a challenge would generally
not be raised until the certificate of loss of nationality has been issued.12 Under
current State Department practice, individuals may challenge any holding by
the State Department of loss of United States nationality by an appeal to a
Board of Appellate Review established in the State Department. See 22 C.F.R.
§§ 7.3, 50.52. If the Board of Appellate Review upholds the loss of nationality,
the individual may institute an action in federal district court for a judgment
declaring him to be a national of the United States. 8 U.S.C. § 1503; 28 U.S.C.
§ 2201.

                                                       II.

A. Constitutional and Statutory Framework

   The Fourteenth Amendment guarantees that “[a]ll persons bom or natural­
ized in the United States, and subject to the jurisdiction thereof, are citizens of
the United States.” The Supreme Court has interpreted this guarantee to pre­
clude Congress from stripping a citizen of citizenship without his assent.
Afroyim v. Rusk, 387 U.S. 253, 268 (1967); see also Perkins v. Elg, 307 U.S.

  11 This adm inistrative construction appears consistent with the role given the State Department under
§ 1481 W e do not, how ever, find it necessary to address the validity or w eight o f that interpretation here.
  12 State D epartm ent regulations provide that the time for filing an appeal to the Board of A ppellate Review
runs from the tim e o f approval by the D epartm ent o f the certificate o f loss o f nationality. 22 C.F.R. § 7.5.

                                                      225
325, 334 (1939); Nishikawa v. Dulles , 356 U.S. 129, 133 (1958). The impor­
tance of citizenship and the severe consequences of a loss of that citizenship
have heavily influenced the Court’s reading of the language of the Fourteenth
Amendment:
            Citizenship is no light trifle to be jeopardized any moment
            Congress decides to do so under the name of one of its general or
            implied grants of power. In some instances, loss of citizenship
            can mean that a man is left without the protection of citizenship
            in any country in the world — as a man without a country.
            Citizenship in this Nation is a part of a cooperative affair. Its
            citizenry is the country and the country is its citizenry. The very
            nature of our free government makes it completely incongruous
            to have a rule of law under which a group of citizens temporarily
            in office can deprive another group of citizens of their citizen­
            ship. We hold that the Fourteenth Amendment was designed to,
            and does, protect every citizen of this Nation against a congres­
            sional forcible destruction of his citizenship, whatever his creed,
            color or race. Our holding does no more than to give to this
            citizen that which is his own, a constitutional right to remain a
            citizen in a free country unless he voluntarily relinquishes that
            citizenship.
Afroyim v. Rusk, 387 U.S. at 267-68.13 See also Trop v. Dulles, 356 U.S. 86,92
(1958); Kennedy v. Mendoza-Martinez, 372 U.S. 144, 160-61 (1963).
   Thus, with the exception of formal denaturalization,14a United States citizen
can lose his citizenship only if he voluntarily performs an act that is “in
derogation of allegiance to the United States,” 42 Op. Att’y Gen. 397, 400
(1969), and that was committed with the intent to relinquish United States
citizenship. See Vance v. Terrazas, 444 U.S. 252, 261 (1980). “[A]n act which

  13 In Afroyim v. Rusk, the Court expressly rejected the argum ent it had previously upheld in Perez v.
Brownell , 356 U .S. 44 (1958), that C o n g ress’ im plied pow er to deal w ith foreign affairs as an indispensable
attrib u te o f sovereignty, plus the N ecessary and Proper C lause, em pow er C ongress to w ithdraw citizenship
w ithout the assen t o f the citizen. Relying substantially on consideration by various Congresses o f bills that
w ould have provided fo r som e form o f expatriation, the C ourt concluded in Afroyim that the fram ers of the
Fourteenth A m endm ent intended clearly “ to put citizenship beyond the pow er o f any governm ental unit to
destro y ,” 387 U.S. at 263, and that C ongress therefore lacks the constitutional authority to strip a citizen of
c itizen sh ip w ithout his consent.
    14 D enaturalization can apply only to c itizen s w ho acquired their citizenship by naturalization, because it is
prem ised on im propriety in the naturalization proceedings. See 3 G ordon & Rosenfield, Immigration Law &
Procedure , § 20.1 (1983) (Gordon & R osenfield) Expatriation, on the other hand, applies to any citizen,
w heth er he acquired his citizenship through birth or through naturalization, and does not involve any
challen g e to the law fulness o f the in d iv id u al's acquisition o f citizenship. Id. The pow er o f Congress to
provide fo r denaturalization o f naturalized citizens has long been view ed as an incident o f its authority “ [t]o
estab lish a uniform R ule o f N aturalization,” U.S. C onst art. I, § 8, cl. 4, and necessary to protect the integrity
o f the naturalization process. See Johannessen v. United States , 225 U.S. 227 (1912), Luria v. United States,
231 U .S. 9 (1913); Knauer v. United States , 328 U.S. 654, 673 (1946) C onceptually, denaturalization does
not fall w ithin the general rule that citizenship can only be lost by voluntary action, because denaturalization
is intended to redress errors in the naturalization process that w ould disentitle the individual to United States
c itizen sh ip ab initio. See 3 Gordon & R osenfield § 20.2C.

                                                         226
does not reasonably manifest an individual’s transfer or abandonment of alle­
giance to the United States cannot be made a basis for expatriation.” 42 Op.
Att’y. Gen. at 400.
   Although the Supreme Court has definitively held that Congress cannot
provide by statute for involuntary expatriations, it has upheld Congress’ au­
thority to prescribe by statute the types of acts that Congress considers to be
generally “highly persuasive evidence . . . of a purpose to abandon citizen­
ship.” See Nishikawa v. Dulles, 356 U.S. at 139; Vance v. Terrazas, 444 U.S.
at 261, 265. These acts are set forth in § 349 of the Immigration and Nationality
Act, 8 U.S.C. § 1481. One of these specified acts is a “formal renunciation of
nationality before a diplomatic or consular officer of the United States in a
foreign state.” 8 U.S.C. § 1481(a)(6). Other specified acts include: obtaining
naturalization in a foreign state; taking an oath or making an affirmation or
other formal declaration of allegiance to a foreign state; serving in the armed
forces of a foreign state; serving in an office or employment under the govern­
ment of a foreign state that requires assumption of the nationality of that state
or a declaration of allegiance to that state; or committing an act of treason
against the United States. Id. § 1481(a)(l)-(4), (7). The statute places the
burden of proof on the party asserting that nationality has been lost, but
establishes a rebuttable presumption that the act was committed voluntarily:
       Whenever the loss of United States nationality is put in issue in
       any action or proceeding . . . the burden shall be upon the person
       or party claiming that such loss occurred, to establish such
       claims by a preponderance of evidence. Except as otherwise
       provided . . . any person who commits or performs, or who has
       committed or performed, any act of expatriation under the pro­
       visions of this chapter or any other Act shall be presumed to
       have done so voluntarily, but such presumption may be rebutted
       upon a showing, by a preponderance of the evidence, that the act
       or acts committed or performed were not done voluntarily.
Id. § 1481(c). This presumption and the “preponderance of the evidence”
standard have been upheld by the Supreme Court as within the constitutional
authority of Congress. Vance v. Terrazas , 444 U.S. at 264-67. The statutory
presumption does not apply, however, to intent; the party asserting the loss of
nationality bears the burden of proof, by a preponderance of the evidence, that
the act was committed with the intent to relinquish United States citizenship.
See id. at 268.
   Thus, the analysis the courts have determined is required by the Constitution
and by statute in any case in which a loss of nationality is alleged is three-fold:
          (1) Has the individual committed one of the acts set out in
        § 1481?
          (2) If so, can the individual overcome the statutory presump­
       tion that the expatriating act was performed voluntarily?
                                       227
             (3) Can the party claiming that citizenship was lost establish
           by a preponderance of the evidence that the act was committed
           with the intent to relinquish citizenship?
Here, our analysis focuses on the second question — that of the voluntariness
of the renunciations in light o f the threat that OSI would institute denaturaliza­
tion and deportation proceedings.15 Obviously, judicial decisions construing
the voluntariness requirement of § 1481 are relevant precedent, and provide the
basic framework for that analysis. In addition, we believe that decisions involv­
ing the voluntariness of guilty pleas entered pursuant to criminal plea bargains
are highly relevant. The agreements negotiated between OSI and Mr. A and
Mr. B are analogous in many respects to plea bargains, albeit in a civil, rather
than a criminal, context. As in criminal plea bargains, Mr. A and Mr. B have
agreed to waive or relinquish important constitutional rights in exchange for an
agreement by United States prosecutors not to press forward with judicial
proceedings that they otherwise could properly institute. As we discuss further
below, the plea bargain analogy must be applied with care, because plea
bargains, unlike the agreements negotiated with OSI at issue here, are subject
to scrutiny by the courts before they become final. Nonetheless, we believe the
analysis of the voluntariness issue by the courts in plea bargain cases is
instructive, particularly because we have found no cases under § 1481 that
raise precisely the factual situation raised by your request.
   We will outline first the relevant precedents under § 1481, and then discuss
the relevant cases involving the voluntariness of plea bargains. Finally, we will
apply those precedents to the cases of Mr. A and Mr. B.

B. Judicial Decisions Construing “Voluntariness” Requirement o f 8 U.S.C. § 1481

  The courts have consistently recognized that an expatriating act cannot be
considered to be voluntary if the circumstances demonstrate that the individual
was coerced or compelled to commit the expatriating act:
       There is no dispute that citizenship will not be relinquished
       when the citizen performs an act of expatriation with a gun at his
       head, or under threat o f jail, or under other circumstances in­
       volving duress, mistake, or incapacity negating a free choice.
3 Gordon & Rosenfield § 20.9b. If a citizen is forced into an expatriating act by
circumstances essentially beyond his control, the sine qua non of expatriation
  13 T here is no q uestion that M r A and M r. B executed form al oaths o f renunciation in accordance with the
form s an d p rocedures established by the Secretary o f State under § 1481(a)(6). With respect to the question o f
intent, it seem s unlikely that any successful challenge could be raised by either o f those individuals on the
ground that he did not intend, by execution o f that oath, to relinquish U nited States citizenship. See, e.g.,
Davis v. District Director, INS, 481 F. Supp 1178, 1181 (D.D.C. 1979) (in formal renunciation cases,
question o f intent w ould norm ally not arise). The State D epartm ent Board o f A ppellate Review has taken the
position that a form al renunciation of U n ited States citizenship in the m anner prescribed by law ipso facto
dem onstrates an intent on the part of renunciant to relinquish citizenship. See , e.g. , Case o f V W v d H (Aug.
25, 1982). In any event, w e do not understand that the question raised by your request concerns the intent of
M r. A and M r. B to relinquish United States citizenship, but rather concerns the voluntariness o f their
renunciations.

                                                     228
is lacking, and therefore no effect should be given to the expatriating act. See
Doreau v. Marshall, 170 F.2d 721, 724 (3d Cir. 1948); Stipa v. Dulles, 233
F.2d 551, 555 (3d Cir. 1956).
   The difficulty lies in determining what circumstances amount to duress or
compulsion that would negate the voluntariness of the expatriating act. The
courts have held that conscription into military service, particularly in a totali­
tarian country, may make such service and any attendant oath of allegiance
involuntary, if the individual would otherwise face physical punishment, im­
prisonment, or economic deprivation.16 Under some circumstances, the courts
have concluded that familial obligations, or the need to satisfy basic subsis­
tence needs, may rebut the presumption of voluntariness for actions such as
extended residence abroad17 or acceptance of employment by a state agency of
a foreign government.18 Evidence that the individual relied on material misrep­
resentations or erroneous advice by government officials has been held to
satisfy the burden of rebutting the presumption of voluntariness.19
   Although the courts have been receptive to claims of duress because of the
importance of citizenship and the severe consequences of expatriation, they
have also recognized that the difficulty of making a choice between alterna­
tives and the motivation for that choice does not necessarily make the expatri­
ating act involuntary:
          If by reason of extraordinary circumstances amounting to true
          duress, an American national is forced into the formalities of
          citizenship of another country, the sine qua non of expatriation
          is lacking . . . . On the other hand, it is just as certain that the
          forsaking of American citizenship, even in a difficult situation,
          as a matter of expediency, with attempted excuse of such con­
          duct later when crass material considerations suggest that course,
          is not duress.
Doreau v. Marshall, 170 F.2d at 724. Particularly in cases involving formal
renunciations of citizenship or other written disclaimers of citizenship,20 the
   16See, e.g., Nishikawa v. Dulles, 356 U.S. at 139 (compulsory m ilitary service in Japanese arm y); Kamada
v. Dulles, 145 F. Supp. 457 (N.D. C al. 1956) (same); see also Fukumoto v Dulles, 216 F .2d 553 (9th C ir.
1954) (application for Japanese citizenship); Kuwahara v. Acheson, 96 F. Supp. 38 (S.D. C al. 1951) (voting
in post-w ar Japan com pelled by fear o f retaliation, loss o f ration card, tradition o f obedience to authority);
Takehara v. Dulles, 205 F.2d 560 (9th Cir. 1953) (sam e), Kamada v. Dulles, 145 F. Supp. a t 460-61 (sam e).
   17See, e.g., Mendelsohn v Dulles, 207 F.2d 37 (D.C. Cir. 1953) (need to care for gravely ill w ife); Ryckman
v. Acheson , 106 F. Supp. 739 (S.D. Tex. 1952) (need to care for ill mother).
   18 See, e.g., Insogna v Dulles, 116 F. Supp. 473 (D.D.C. 1953) (acceptance o f em ploym ent in bureau o f
Italian G overnm ent); Kamada v. Dulles, 145 F. Supp. at 459 (acceptance o f em ploym ent as teacher in Japan).
   ]9See, e.g., Moser v. United States, 341 U.S. 41 (1951) (alien not disbarred from application for citizenship
because he signed w aiver o f eligibility for m ilitary service, where governm ent representatives had inform ed
him that he w ould not be precluded from citizenship); Podea v. Acheson, 179 F.2d 306 (2d C ir. 1950) (steps
leading to conscription in Rumanian Army caused by erroneous advice o f State Departm ent); Hong v. Dulles,
214 F.2d 753 (7th C ir. 1954) (im proper refusal o f U.S passport).
  20 The only judicial decision we are aware o f in which a court concluded that a formal renunciation o f
citizenship was involuntary is Acheson v. Murakami, 176 F.2d 953 (9th Cir. 1949). In that case, the court
concluded that renunciations by U nited States citizens o f Japanese descent, w hile they w ere interned during
                                                     Continued

                                                     229
courts have drawn a distinction between duress and motivation, and have
emphasized that the critical question is whether the individual was free to
choose between alternatives available to him, even if the choices might be
difficult and the individual might be motivated by economic, emotional, or
moral concerns. In Jolley v. INS, 441 F.2d 1245 (5th Cir.), cert, denied, 404
U.S. 946 (1971), the court considered whether a formal renunciation of citizen­
ship by a United States citizen was voluntary, in light of the petitioner’s
contention that he was compelled to renounce citizenship in order to avoid
violation of the United States selective service laws. The petitioner relied
primarily on cases such as Nishikawa v. Dulles, supra, in which the courts had
been receptive to arguments that service in the Japanese armed forces was
involuntary and therefore not expatriating. In Jolley, the court drew what we
believe is a valid distinction between petitioner’s claim and the claims upheld
in Nishikawa and other similar cases:
           Nishikawa was faced with the choice of either subjecting him­
           self to Japanese penal sanctions or relinquishing his United
           States citizenship. The conflicting laws of the United States and
           Japan created a Hobson’s choice which rendered either alterna­
           tive involuntary. The same dilemma did not confront Jolley.
           While we accept the assertion that Jolley’s abhorrence of the
           Selective Service laws caused him to apostatize himself, he
           cannot equate that abhorrence with coercion sufficient to render
           his renunciation involuntary as a matter of law . . . . The com­
           pulsion he felt to renounce his citizenship was of his own
           design. But opportunity to make a decision based upon personal
           choice is the essence of voluntariness. Such a choice was un­
           available to Nishikawa, for he was forced by Japanese penal law
           to engage in what was then termed an expatriating act. The
           duress he felt was not of his own making. Jolley’s expatriating
           act, on the other hand, was not compelled by law. He had the
           alternative to obey the dictates of the Selective Service System,
           an alternative he found impossible solely because of his own
           moral code. His renunciation was therefore the product of per­
           sonal choice and consequently voluntary.
441 F.2d at 1250 (footnote omitted).21 In cases involving the execution by
  20 (. . . continued)
W orld W ar II in the T ule Lake Relocation Center, were not a result o f intelligent choice, but rather o f “mental
fear, intim idation, and coercion” that d eprived them o f the free exercise o f their w ill. 176 F 2d at 959, 96 0 -
61. T he c o u rt based its d ecision on evidence o f the coercive effect o f the cruel and inhum an treatm ent o f those
citizens d uring their imprisonment, the shock and resentm ent caused by the racist attitude of the commanding
general o f th e cam p, and fear o f reprisal from m ilitant pro-Japanese groups within the camp. The extraordi­
nary circum stances found by the court to override the free will o f those renunciants bears little factual
resem blance to the circum stances surrounding Mr. A 's and Mr. B’s renunciations, and therefore we believe
the Acheson holding is o f lim ited precedential value here.
  21 Nishikawa and m ost o f the other c ase s cited above w ere decided p rio r to 1961, w hen C ongress amended
                                                        C ontinued

                                                          230
neutral aliens of waivers of eligibility for military service, which require the
alien to waive future eligibility for United States citizenship, the courts have
similarly rejected claims that pressures such as fear of retaliation or financial
burden were sufficient grounds to constitute duress.22 Recent relevant deci­
sions by the State Department Board of Appellate Review provided to OSI
have applied the Jolley rationale to reject claims of duress and compulsion,
particularly when the expatriating act was a formal renunciation of citizenship
or a formal rejection of allegiance to the United States.23

C. Voluntariness o f Guilty Pleas Accepted Pursuant to Plea Bargains

   Although the reasoning of the decisions under § 1481 is instructive, none of
those decisions presents a factual situation directly analogous to the renuncia­
tions by Mr. A and Mr. B. However, as we noted above, the agreements
between OSI and Mr. A and Mr. B are analogous to plea bargains negotiated in
the criminal context. In both, the individual gives up valuable constitutional
rights — the right of citizenship, in the case of Mr. A and Mr. B, and the rights
to trial by jury and to confront witnesses and the protection against compelled
self-incrimination in the case of criminal defendants — in exchange for less
severe treatment by government prosecutors, such as dismissal of other charges,
reduction in charges, or a recommendation for a reduced sentence. The critical
question is whether the individual gave up those constitutional rights voluntar­
ily, or whether he was coerced into the waiver by the influence of the govern­
ment prosecutors or by other factors. As in voluntariness cases arising under
§ 1481, the courts have held that the voluntariness of a guilty plea entered
pursuant to a plea bargain can only be determined based on all of the relevant
circumstances surrounding the waiver. See Brady v. United States, 391 U.S.
742, 749 (1970). Thus, although we recognize that there are procedural differ­
ences between the plea bargain cases and the Mr. A and Mr. B cases, we
believe the analysis by the courts of the substantive issues involved — i.e.,
whether a waiver of constitutional rights as part of a bargain with government
prosecutors can be considered voluntary — is highly relevant to our analysis here.

  21 ( . . continued)
§ 1481 to include the current presum ption o f voluntariness and the preponderance o f evidence standard Prior
to that am endm ent, the burden was on the party claim ing loss o f citizenship to establish by “clear and
convincing” evidence that the allegedly expatriating act w as com m itted voluntarily. See N ishikaw a v. D ulles,
356 U.S. at 135; Vance v. Terrazas, 444 U.S. at 264-65. Thus, although the reasoning of the courts in those
pre-1961 cases rem ains instructive, it is im possible to determ ine w hether the results w ould have been the
sam e under the current evidentiary standards.
  22 See, e.g., Ceballos v Skaughnessy, 352 U.S. 599 (1957); Prieto v. United States, 289 F.2d 12 (5th Cir.
1961); Jubran v. U nited States, 255 F 2d 81 (5th Cir. 1958); see generally 1 G ordon & R osenfield § 2.49d
(collecting cases) (“ [l)t was concluded that the alien had a free choice, that he chose to forego m ilitary service
and m ust endure the consequences, and that there w as no coercion in contem plation o f law. The mere
difficulty o f this choice is not deem ed to constitute duress. If the alien made a free and deliberate choice to
accept benefits, he will be bound by his election/*).
  23 See, e.g.. C ase o f D R L (July 6, 1984) (naturalization in Canada); Case o f N A M cG (Sept. 2, 1982)
(formal renunciation); C ase o f E M v d H (Aug. 25, 1982) (same); Case o f V W v d H (Aug. 25, 1982) (same).

                                                       231
   The practice of criminal plea bargaining has been recognized by the Su­
preme Court as constitutional, and indeed as an important part of the criminal
justice system. See Brady v. United States, 397 U.S. at 750; Mabry v. Johnson
467 U.S. 504 (1984). The Court has specifically rejected the argument that
guilty pleas entered pursuant to such bargains must be considered involuntary
because of the government’s involvement in and responsibility for some of the
circumstances motivating the plea:
            The State to some degree encourages pleas of guilty at every
         important step in the criminal process . . . . All these pleas of
         guilty are valid in spite of the State’s responsibility for some of
         the factors motivating the pleas; the pleas are no more improp­
         erly compelled than is the decision by a defendant at the close of
         the State’s evidence at trial that he must take the stand or face
         certain conviction.

Brady v. United States, 397 U.S. at 750. The involvement of government
prosecutors and the overhanging threat of greater punishment does not neces­
sarily deprive the defendant o f free choice:

         The standard was and remains whether the plea represents a
         voluntary and intelligent choice among the alternative courses
         of action open to the defendant. That he would not have pleaded
         except for the opportunity to limit the possible penalty does not
         necessarily demonstrate that the plea of guilty was not the
         product of a free and rational choice . . . .

North Carolina v. Alford, 400 U.S. 25, 31 (1970) (citations omitted). The
courts have emphasized that plea bargaining rests on a mutuality of advantage;
the government perceives an advantage in avoiding a trial that would consume
scarce resources and in which it might not prevail, while the defendant avoids
the burdens of trial and limits his exposure to penalties. See Brady v. United
States, 397 U.S. at 752.
   Because of the importance o f the constitutional rights at stake and the risk of
abuse by government prosecutors, courts have been extraordinarily careful in
reviewing plea bargains, and have required that “[w]aivers of constitutional
rights not only must be voluntary but must be knowing, intelligent acts done
with sufficient awareness of the relevant circumstances and likely conse­
quences.” Brady v. United States, 397 U.S. at 742; see also North Carolina v.
Alford, 400 U.S. at 31; Johnson v. Zerbst, 304 U.S. 458, 464 (1938). In
reviewing the constitutional sufficiency of plea bargains, the courts have
generally required proof of a number of factors, including: (1) that the defen­
dant has real notice of the charges against him;24 (2) that he is aware of the
evidence, both inculpatory and exculpatory, available to the prosecutors;25 (3)
 24 See M a rsh a ll v. Lonberger, 459 U.S. 422, 436 (1983); H enderson v. Morgan, 426 U.S. 637, 638 (1976).
 25 See F am bo v. Sm ith, 433 F. Supp. 5 9 0 , 5 9 8 -9 9 (W .D .N .Y .), a ffd , 565 F.2d 233 (1977).

                                                   232
that he has been fully informed of the consequences of the plea;26 (4) that he is
competent to understand the plea and its consequences;27 and (5) that he has
had the effective assistance of counsel.28 In addition, the courts have recog­
nized that government misconduct or overreaching such as physical abuse or
threats, extensive interrogation of the defendant without assistance of counsel,
or material misrepresentation by prosecutors can amount to duress that under­
cuts the voluntariness of a plea.29
   However, a threat to prosecute where the facts warrant prosecution is gener­
ally not considered to be coercion or intimidation. “To establish fear and
coercion on a plea an individual must show he was subjected to threats or
promises of illegitimate action.” O ’Neill v. United States, 315 F. Supp. 1352,
 1354 (D. Minn. 1970), a ffd , 438 F.2d 1236 (1971); see also Ford v. United
States, 418 F.2d 855, 858 (8th Cir. 1969). Moreover, while the defendant’s
admission that he committed the acts charged in the indictment may be highly
significant evidence of the voluntariness of his act and an important protection
against abuse, such an admission is not a constitutional prerequisite to accep­
tance of the plea, provided the defendant “intelligently concludes that his
interests required entry of a guilty plea and the record before the judge contains
strong evidence of actual guilt.” North Carolina v. Alford, 400 U.S. at 37.
   Of course, the process of plea bargaining and the entering of guilty pleas is
subject to stringent procedural requirements that provide the court with an
opportunity to assess the circumstances of the bargain and the defendant’s
understanding and acceptance of the bargain before the plea is accepted. In the
federal courts, plea bargaining is governed by Rule 11 of the Federal Rules of
Criminal Procedure, which requires the court to address the defendant person­
ally in open court in order to determine “that the plea is voluntary and not the
result of force or threats or promises apart from a plea agreement.” Fed. R.
Crim. P. 11(d). The rule requires disclosure of a plea agreement in open court,
and directs the court, if it accepts the agreement, to inform the defendant that it
will embody in the judgment and sentence the disposition provided for by the
agreement. Fed. R. Crim. P. 11(e). Finally, the court is required to make “such
inquiry as shall satisfy it that there is a factual basis for the plea.” Fed. R. Crim.
P. 11(f). Most, if not all, state courts have similar procedural requirements. See,
e.g., 21 Am. Jur. 2d Criminal Law II 470-85; Uniform R. Crim. P. 443 & 444.
   We understand concern has been raised that the lack of any comparable
procedures or requirements applicable to the negotiation of agreements be­
tween OSI and alleged Nazi persecutors could potentially lead to abuses of the
process. Procedural rules such as Rule 11 or comparable rules in state courts
provide a mechanism to ensure that the plea bargaining process meets constitu­
tional standards, and to provide a complete record at the time the plea was
  26 See Brady v. U nited States, 397 U.S. at 755-56.
  27See Sm ith v. O ’Grady, 321 U.S. at 334.
  28 See B rady v. U nited States, 397 U.S. at 750; Fontaine v. U nited States, 411 U.S. 213, 21 4 -1 5 (1973);
Sanders v. U nited States, 373 U S. 1, 19-20 (1963); M achibroda v. U nited States, 368 U.S. 487, 4 8 9 -9 0
(1962); U nited States v. Briscoe, 432 F.2d 1351, 1353 (D.C. Cir. 1970).
  29 See H enderson v. M organ, 426 U.S. 637, 638 (1976).

                                                     233
entered of the factors relevant to the voluntariness determination. See Halliday
v. United States, 394 U.S. 831, 832 (1969). However, the particular procedures
embodied in those rules are not constitutionally mandated, see McCarthy v.
United States, 394 U.S. 459, 465 (1969); Waddy v. Heer, 383 F.2d 789, 794
(6th Cir. 1967), cert, denied, 392 U.S. 911 (1968), and they do not address the
substantive determination that must be made as to the voluntariness of a guilty
plea. Further, expatriation in general does not necessarily require judicial
proceedings, but rather entails an administrative finding that loss of citizenship
has occurred. See 3 Gordon & Rosenfield § 20.1. Congress has by statute
provided for judicial review o f that administrative determination in 8 U.S.C.
§ 1503, but the process does not, unlike the acceptance of guilty pleas in
criminal cases, necessarily require a judicial determination at the time the
expatriating act is committed that the act was committed voluntarily.
   Therefore, we do not believe that the lack of any specific procedural safe­
guards renders the agreements reached between OSI and Mr. A and Mr. B
invalid or undercuts the relevance of the substantive analysis by the courts of
the voluntariness of criminal plea bargains. We would be somewhat more
concerned about the lack of procedural safeguards if the individuals could not
obtain judicial review at some point of the voluntariness of their renunciations.
As we pointed out above, however, current State Department regulations
provide for administrative review of any determination of loss of citizenship,
and an opportunity for judicial review is provided by statute.
   In that regard, we are unsure as to the effect of the undertaking in Mr. A’s
and Mr. B ’s agreements that they would not institute any actions to challenge
the basis for the agreements or their renunciations. Given the importance of the
constitutional right at stake, and the absence of particular procedural safe­
guards applicable to negotiation of the agreements, we are not certain that such
an undertaking would be held enforceable in court.30 Because a resolution of
that question is not necessary to this opinion, we do not attempt to resolve it here.
D. Voluntariness o f Renunciations by Mr. A and Mr. B
   We believe that the analysis of the voluntariness issue in the plea bargain
cases is substantively consistent with the voluntariness standard articulated in
Afroyim v. Rusk, particularly as that standard was interpreted in Jolley v.
Immigration & Naturalization Service. The emphasis in both instances is on
whether the individual could reasonably choose between alternatives, however
difficult that choice might be and whatever the individual’s motivation might
be for making the choice. The plea bargain cases establish that a choice such as
that faced by Mr. A and Mr. B — between waiver of constitutional rights and
prosecution — can be voluntary, if intelligently made by a competent indi­
vidual. Here, both men had substantial interests in avoiding the expense, strain,
and publicity of deportation and denaturalization proceedings. In addition, they
  30 See, e.g ., H alliday v. U nited States, 3 9 4 U.S at 833 (noting im portance of availability o f post-conviction
rem edy to challenge voluntariness o f p le a bargain); see also Fontaine v. U nited States, 411 U.S. at 215
(coerced guilty plea is open to collateral attack)

                                                       234
had an interest in avoiding other consequences or sanctions that might flow
from denaturalization and deportation, such as the possible loss of federal
benefits accrued while they were citizens. The facts available to us indicate that
counsel for Mr. A and Mr. B reviewed the evidence and were involved in the
discussions, that Mr. A and Mr. B were informed, either by OSI or through
counsel, of the charges and evidence against them, that they were informed of
the consequences of their action both at the time they signed the agreements
and at the time they executed the oaths of renunciation, that both admitted in
the agreements that they had been involved in Nazi activities and that they were
subject to denaturalization and deportation, and that both repeatedly acknowl­
edged the voluntariness of their acts.
   Although Mr. B has since professed his innocence of the charges against
him, OSI has informed us that it has substantial evidence supporting those
charges, much of it from statements made under oath by Mr. B. Under North
Carolina v. Alford, 400 U.S. at 37, therefore, it would not appear that his later
self- serving statements undercut the voluntariness of his renunciation. In
addition, as far as we know the only threat made by OSI prosecutors in the
bargaining process was the threat to institute denaturalization and deportation
proceedings, with whatever consequences might flow from those proceedings.
Because OSI believed it had developed facts that would warrant such proceed­
ings, that threat cannot be viewed as illegitimate or overreaching.
   At least in the absence of other facts indicating that government prosecutors
engaged in misrepresentation or illegitimate threats, or that Mr. A and Mr. B
were not fully informed of the nature of the charges against them or the
consequences of their plea — none of which is suggested in the material we
have reviewed — and based on the facts as they have been presented to us, we
are confident that a court would find that both renunciations were voluntary. In
reaching that conclusion, we believe that the courts would find relevant, as we
have, the clear analogy between these agreements and plea bargains, and
therefore apply the well-established principles applicable to the determination
of voluntariness in that context. See generally United States v. Ryan, 360 F.
Supp. 265, 270 (E.D.N.Y. 1973) (noting analogy between plea bargains and
consent judgment entered in denaturalization case requiring renunciation of
citizenship by subject of proceedings).31
                                                                      Ra lph W . T arr
                                                         Deputy Assistant Attorney General
                                                             Office o f Legal Counsel
  31 A lthough we believe the courts would certainly find the plea bargain analogy relevant, they might not
feel bound by the strict scrutiny generally given to crim inal pleas D enaturalization and deportation proceed­
ings are civil rather than criminal in nature, s e e , e.g., H arisiades v. Shaughnessy, 342 U .S. 580 (1952);
Bugajewitz v. Adam s, 228 U.S 585 (1913); U nited States v. Strom berg, 227 F 2d 903 (1 1th C ir. 1955), and
proceedings relating to expatriation are clearly civil tn nature, see 8 U.S C. § 1503. A lthough the conse­
quences o f denaturalization and deportation o r voluntary expatriation are severe, they do not involve a loss of
liberty or crim inal punishm ent. In addition, in any challenge to the loss o f citizenship the burden would be on
Mr. A or Mr. B to rebut the presum ption o f voluntariness that flows from § 1481 (c). Therefore, it may be that
courts w ould not scrutinize bargains struck in the context o f expatriations by renunciation o f citizenship as
closely as they generally scrutinize crim inal plea bargains.

                                                     235